Title: James Madison to William B. Giles, 8 September 1827
From: Madison, James
To: Giles, William Branch


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 8. 1827
                            
                        
                         
                        I have duly received your letter of the 4th. instant, on the subject of the Journals of the General Assembly
                            for the Sessions of May 1779 and 1782. I should have felt particular gratification in being able to contribute to the
                            laudable object of the Legislature: But on examining my broken set, I find that it does not include the Journals of either
                            of those dates. I fear there may be some difficulty in filling the chasm in the Roll’s office. Having occasion several
                            years ago for a sight of the Journals for a particular period, and being desirous at the same time of replacing the lost part
                            of my set, I was led to make enquiries in every promising direction, but without success. The only copies I ever obtained,
                            were two from Kentucky, possessed by delegates from that country when a part of Virginia; neither of which happened to be
                            what I wanted, or is of a date named in your letter. I wish that even a public invitation thro’ the press may enable the
                            Executive to give compleat effect to the provisions of the law. May I be permitted to suggest, should the resort be found
                            necessary, that the Library of Congress, which now contains that of Mr. Jefferson, may deserve the attention of the
                            Executive. Be please to be assured, Sir, of my high consideration, and to accept my respectful salutations.
                        
                        
                            
                                James Madison
                            
                        
                    